Exhibit 10.3

ADDENDUM TO EMPLOYMENT AGREEMENT

THIS ADDENDUM TO EMPLOYMENT AGREEMENT (“Addendum”) is entered into effective as
of January 1, 2013 (the “Effective Date”), by and between Stewart Information
Services Corp. (the “Company”), and Steven M. Lessack (the “Executive”).

W I T N E S S E T H:

WHEREAS, Executive is currently employed with the Company and previously entered
into an Employment Agreement with the Company as of January 1, 2012 (“Effective
Date”); and

WHEREAS, Executive and the Company have agreed to amend the Agreement to provide
for a change in the Executive’s entitlement of certain payments, including
(Short Term Incentive Plan), as specified and defined in the Employment
Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Addendum and other good and valuable consideration, the
Executive and the Company, intending to be legally bound, hereby agree as
follows:

Section 2.2.1. Short Term Incentives, in the Employment Agreement shall be
amended and superseded by the following Section 2.2.1.:

“2.2.1. Short Term Incentives. The Executive shall be eligible to receive an
annual short term incentive cash payment, the incentive plan to be determined by
the Board in its sole discretion. The terms of the short term incentive plan
(“STI Plan”) are set out in Exhibit A hereto, which is incorporated herein for
all purposes. The terms and conditions of the STI Plan are subject to change
from year to year. The payment made pursuant to this Section 2.2.1 shall be paid
to the Executive in the succeeding year for which it is earned and shall be paid
by March 31 of such year. The Executive must be actually employed on the date
that any short term incentive plan payment is made in order to be eligible and
entitled to any such short term incentive plan payment, except as otherwise set
forth in this Agreement.”

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

EXECUTIVE

By: /s/ Steven M. Lessack                                              

Date: August 25, 2013

Name: Steven M. Lessack

Title: Group President, International Operations



--------------------------------------------------------------------------------

COMPANY

Stewart Information Services Corp.

By: /s/ Matthew W. Morris                                              

Date: August 23, 2013

Name: Matthew W. Morris

Title: Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

ANNUAL SHORT TERM INCENTIVE PLAN

(“STI PLAN”)

Executive shall be eligible to participate in the Company’s Annual Bonus Payment
Program, also known as the Short Term Incentive Plan (“STI Plan”). The STI Plan
shall be determined by the Board of Directors (“Board”), in its sole discretion.

Payout amount will be determined by the attainment towards metrics which are
both specific to your position as well as reflective of corporate performance.

As part of its analysis, the Board shall consider the following targets in
determining the amount of the STI payment to the Executive:

 

Short Term Incentive (STI)

        

Target Payout:

     60% of Base Pay            240,000   

Maximum Target Payout:

     200% of Target            480,000   

Metrics Used to Determine STI

   Maximum     Target     Threshold     Weighting  

Corporate Performance

        

Corporate EBITDA Improvement

     10.00 %      0.00 %      -10.00 %      20 % 

Corporate Modified Return on Equity

     5.00 %      4.70 %      4.10 %      16 % 

Corporate Relative Total Shareholder Return (TSR) Performance

     80.00 %      50.00 %      30.00 %      4 % 

Operational Performance

        

Net Operating Revenue

     5.00 %      0.00 %      -5.00 %      30 % 

Modified EBITDA Margin

     45.00 %      42.00 %      40.00 %      22 % 

Policy Loss Ratio

     25.00 %      26.00 %      27.00 %      8 % 

STI will be delivered as a cash bonus, paid annually after the conclusion of the
fiscal year, before the end of the first quarter of the succeeding year. STI
payout is expressed as a percentage of your base pay.

Target Annual STI payout is the equivalent of 60% of your base pay.

Maximum Annual STI payout is the equivalent of 200% of your target payout.



--------------------------------------------------------------------------------

Specific terms and calculations related to the Short Term Incentive (STI) Plan

The following terms are in relation to our global STI Plan. Individual metrics
may or may not apply to your specific agreement.

Periodically, components of metrics may be adjusted, which may impact
comparability between measurement periods. In such cases, prior period
components of metrics will be restated to conform to current measurements.

 

Term/Calculation

  

Definition

Base Pay    This is the annual base salary. Budget Attainment    Budget
Attainment metric measures the variance between actual expenses and budget
expenses for service center executives. The variance is expressed as a percent
variance. The metric is calculated by taking the actual annual expenses minus
the budgeted annual expenses. The difference is then divided by the budgeted
annual expenses. Payout for this metric is based on variance percentage. Company
   The Company is Stewart Information Services Corporation and its subsidiaries.
Corporate    Corporate is the same as Company. Corporate Performance   
Corporate Performance is the set of metrics for the Company. Cost Control
Initiative    Cost Control Initiative metric is specific goals established for
each service center executive. This metric is measured by determining how much
of the annual goals were completed on a percentage basis. Payout for this metric
is based on completion percentage. Customer Service Index    Customer Service
Index metric is an internal survey conducted at least annually. The initial
benchmark is the survey completed in first half of 2012. A subsequent survey is
then measured against the benchmark. The metric is calculated by taking the
subsequent survey score minus the benchmark survey score. The difference is then
divided by the benchmark survey score. Payout for this metric is based on
percent improvement. Earnings Before Interest, Taxes, Depreciation and
Amortization (EBITDA)    EBITDA metric is calculated by adding back interest
expense, depreciation expense and amortization expense to pretax earnings. The
source of data is the System of Record. Payout for this metric is based on
percent improvement.



--------------------------------------------------------------------------------

Term/Calculation

  

Definition

Employee Costs    Employee Costs is a line item on the Company’s Consolidated
Statement of Operations, Retained Earnings and Comprehensive Earnings that
includes salaries, bonuses, commissions, payroll taxes, group insurance, profit
sharing and other employee costs. The source of data is the System of Record.
Employee Costs Ratio    Employee Costs Ratio metric is calculated by dividing
the Employee Costs by Operating Revenues. The source of data is the System of
Record. Payout for this metric is based on ratio attainment. Investment and
Other Gains (Losses) – Net    Investment and Other Gains (Losses) – Net is a
line item on the Company’s Consolidated Statement of Operations, Retained
Earnings and Comprehensive Earnings that includes, but not limited to, realized
earnings (losses) from the sale of various types of financial and non-financial
instruments; sale of subsidiaries, equity basis investments, and cost-basis
investments; impairment of equity and cost-basis investments; and other types of
non-operating transactions. The source of data is the System of Record.
Investment Income    Investment Income is a line item on the Company’s
Consolidated Statement of Operations, Retained Earnings and Comprehensive
Earnings that includes, but not limited to, interest income, dividends,
royalties and certain rental income less any fees incurred from investments. The
source of data is the System of Record. Maximum (Performance Level)    See
Performance Level. Maximum Target Payout    The Maximum Target Payout is the
maximum annual cash bonus that can be earned and paid under the STI. It is
calculated by multiplying the Target Payout by an agreed upon percentage as
indicated in the Executive Compensation Plan Summary. Modified Average
Shareholders’ Equity    Modified Average Shareholders’ Equity is calculated by
subtracting cumulative other comprehensive income and noncontrolling interest
from shareholders’ equity. This calculation is done as of the beginning of the
year and the end of the year. The average is then calculated by adding the
beginning of the year and ending of the year calculations and then dividing by
two.



--------------------------------------------------------------------------------

Term/Calculation

  

Definition

Modified Earnings Before Interest, Taxes, Depreciation and Amortization
(Modified EBITDA)    The Modified EBITDA metric is calculated by subtracting
Investment Income, Investment and Other Gains (Losses) – Net, Title Losses and
Related Claims, Premium Taxes and other unique or unusual items including, but
not limited to, certain claims exceeding $1.0 million as determined by the Board
of Directors of the Company, from EBITDA. The Modified EBITDA excludes Modified
EBITDA reported by Stewart Title of Latin America and Stewart Title Guaranty de
Mexico. The source of data is the System of Record. Payout for this metric is
based on percent improvement. Modified Earnings Before Interest, Taxes,
Depreciation and Amortization Margin (Modified EBITDA Margin)    Modified
Earnings Before Interest, Taxes, Depreciation and Amortization Margin metric is
calculated by dividing Modified Earnings Before Interest, Taxes, Depreciation
and Amortization (Modified EBITDA) by Operating Revenues. The source of data is
the System of Record. Payout for this metric is based on ratio attainment.
Modified Net Earnings Attributable to Company    Modified Net Earnings
Attributable to Company is calculated by subtracting certain items including,
but not limited to, certain unusual income tax expense or benefit as determined
by the Board of Directors of the Company from Net Earnings Attributable to
Company. The source of data is the System of Record. Modified Return on Equity
(Modified ROE)    Modified Return on Equity metric is calculated by dividing
Modified Net Earnings Attributable to Company by Modified Average Shareholders’
Equity. The source of data is the System of Record. Payout for this metric is
based on ratio attainment. National Production Services (NPS) Expenses Ratio   
National Production Services (NPS) Expenses Ratio metric is calculated by
dividing NPS expenses by the sum of (1) Operating Revenues less the Company’s
portion of earnings from equity investees from the Direct Operations Segment and
(2) external Operating Revenues less the Company’s portion of earnings from
equity investees from NPS. The source of data is the System of Record. Payout
for this metric is based on ratio attainment.



--------------------------------------------------------------------------------

Term/Calculation

  

Definition

Operating Revenues    Operating Revenues is calculated by deducting Investment
Income and Investment and Other Gains (Losses) – Net from total gross revenues.
Depending on the metric, operating revenue may be reported in local currency or
USD (United States Dollar). The Operating Revenue improvement metric is the
aggregation of operating revenues reported in local currency. Modified EBITDA
Margin metric utilizes Operating Revenues reported in USD. The Company’s portion
of earnings from equity investees is included in the calculation unless
explicitly excluded. The source of data for local currency is from International
Operations accounting and reporting systems. The source of data for USD is the
System of Record. Operational Performance    Operational Performance is the set
of metrics for an executives’ area of management. Performance Level   
Performance Level represents the range of possible payout depending on
performance driver for each metric. The payout range is defined as the Threshold
(50%), Target (100%) and Maximum (200%). Policy Loss Ratio    Policy Loss Ratio
metric is calculated by dividing Title Losses and Related Claims by Title
Insurance Revenues from Direct Operations and Agency Operations. The source of
data is the System of Record. Payout for this metric is based on ratio
attainment. Premium Remittance Per Agency Ratio    Premium Remittance Per Agency
Ratio metric is calculated by dividing premium revenues remitted by active
independent agencies by the number of active independent agencies and excludes
agencies who are zero dollar premium remitters. The source of the data is STNET,
which is the primary source for policy remittances, along with the number of
agencies. Payout for this metric is based on percent improvement. System of
Record    Hyperion Financial Management (HFM) is the system of record for all
financial data unless otherwise stated. Target (Performance Level)    See
Performance Level. Target Payout    Target Payout is the annual cash bonus that
can be earned and paid under the STI. Target Payout is calculated by multiplying
Base Pay by an agreed upon percentage as indicated in the Executive Compensation
Plan Summary. Threshold (Performance Level)    See Performance Level.



--------------------------------------------------------------------------------

Term/Calculation

  

Definition

Title Insurance Revenues    Title Insurance Revenues are revenues earned from
title insurance and escrow and other related fees. The source of data is the
System of Record. Title Losses and Related Claims    Title Losses and Related
Claims is a line item on the Company’s Consolidated Statement of Operations,
Retained Earnings and Comprehensive Earnings that is defined in the Company’s
Annual Report filed with the Securities Exchange Commission on the Form 10-K.
The source of data is the System of Record. Total Shareholder Return (TSR)   
Total Shareholder Return is calculated by taking the difference between the
Company’s end of year price per share and the beginning of year price per share
and adding the Company dividend per share. Next, divide that sum by the
Company’s beginning of year price per share. Total Shareholder Return (TSR)
Ranking    Total Shareholder Return Ranking metric is determined by calculating
the Company’s percentile ranking for Total Shareholder Return relative to the
Russell 2000 Financial Services Index. The source of data is Bloomberg, which is
provided by Vaughn Nelson, the Company’s investment portfolio manager. Payout
for this metric is based on percentile ranking. Weighting    Weighting is a
calculation that applies a percentage to each metric. The aggregation of the
percentages is 100%.